Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Claims 19-37, 39-43, 45 and 46 are pending. 

Claim 42 withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 19-37, 39-41, 43, 45 and 46, drawn to a method of treating a particular disease or condition in a subject, are being acted upon in this Office Action.   

Objection and Rejection Withdrawn
The objection to claims 19, 20, 29, 41, 45 is withdrawn in view of the claim amendment. 

The rejection of claims 19, 23, 26, 30, 32, 36, 37, 43 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19-37, 39-41, 43, 45 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” M.P.E.P. § 2163, II, A, 3, (a), (ii). 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen.
Claim 19 recites a method of treating any cancer in any subject comprising:			administering to a subject an antibody fragment of the IgG class comprising an Fc protein, wherein the Fc protein comprises a polypeptide chain having one or more non- natural amino acid residues at specific sites selected from the group consisting of heavy chain residues H404, H241, and H222 according to the EU index of Kabat in the polypeptide chain, or a post-translationally modified variant or an aglycosylated variant thereof, and wherein the non-natural amino acid is linked to one or more payloads comprising a cytotoxic agent capable of treating cancer.
Claim 20 recites the method of claim 19, wherein each one or more non-natural amino acid residues at specific sites selected from the group consisting of heavy chain residues H404, H241, and H222 according to the EU index of Kabat, wherein each non-natural amino acid residue is according to the formula  

    PNG
    media_image1.png
    111
    313
    media_image1.png
    Greyscale

wherein each L is independently a divalent linker;
each R is a residue linked to a payload.  
	Claim 21 recites the method of claim 20, wherein each R is a residue of a reactive group selected from the group consisting of amino, carboxy, acetyl, hydrazino, hydrazido, semicarbazido, sulfanyl, azido and alkynyl. 
	Claim 22 recites the method of claim 20, wherein each L is a divalent linker selected from the group consisting of a bond, alkylene, substituted alkylene, heteroalkylene, substituted heteroalkylene, arylene, substituted arylene, heteroarylene and substituted heteroarylene. 
	Claim 23 recites the method of claim 20, wherein each of the one or more non-natural amino acid residues is selected from the group consisting of: ortho-substituted tyrosine, meta- substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine. 
	Claim 24 recites the method of claim 19, wherein the Fc protein is aglycosylated. 
	Claim 25 recites the method of claim 24, wherein the Fc protein has a higher thermal stability (Tm1) compared to the corresponding wild-type Fc protein. 
	Claim 26 recites the method of claim 24, wherein the antibody fragment is substantially pure. 
	Claim 27 recites the method of claim 24, wherein the antibody fragment is at least 95% by mass of the total protein mass of said composition. 
	Claim 28 recites the method of claim 24, wherein the Fc protein does not comprise a variable domain or a light chain. 
	Claim 29 recites the method of claim 24, wherein the IgG class is selected from the group consisting of IgG1, IgG2, IgG3, and IgG4. 
	Claim 30 recites the method of claim 24, wherein each of the one or more non-natural amino acid residues comprises a residue of a reactive moiety selected from the group consisting of amino, carboxy, acetyl, hydrazino, hydrazido, semicarbazido, sulfanyl, azido, and alkynyl. 
	Claim 31 recites the method of claim 24, wherein each non-natural amino acid residue 1s according to the formula:

    PNG
    media_image1.png
    111
    313
    media_image1.png
    Greyscale

wherein each L is independently a phenylene; and wherein each R is independently a residue of a functional group linked to a payload, and wherein the functional group is selected from the group consisting of amino, carboxy, acetyl, hydrazino, hydrazido, semicarbazido, sulfanyl, azido, and alkynyl.
Claim 32 recites the method of claim 24, wherein each of the one or more non-natural amino acid residues is selected from the group consisting of: p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L-tyrosine, fluorinated phenylalanine, isopropyl-L-phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, p-propargyloxy-phenylalanine, and p-azidomethyl-L-phenylalanine.
Claim 33 recites the method of claim 24, wherein the non-natural amino acid residue is p-azido-L-phenylalanine. 
Claim 34 recites the method of claim 24, wherein the non-natural amino acid residue is p-azidomethyl-L-phenylalanine. 
Claim 35 recites the method of claim 24, wherein the Fc protein is linked to one or more payload by linkers. 
Claim 36 recites the method of claim 24, wherein said Fc protein is linked to one or more single chain binding domains (scFv). 
Claim 37 recites the method of claim 24, wherein said one or more payload is linked to the non-natural amino acid, or a residue thereof, via one or more linkers. 
Claim 39 recites the method of claim 19, further comprising a pharmaceutically acceptable carrier. 
Claim 40 recites the method of claim 39, wherein the pharmaceutically acceptable carrier is a diluent or excipient. 
Claim 41 recites the method of claim 39, wherein the Fc protein is administered intramuscularly, intradermally, intraperitoneally, intravenously, or subcutaneously to the subject. 
Claim 43 recites the method of claim 41, wherein each of the one or more non-natural amino acid residues is selected from the group consisting of: ortho-substituted tyrosine, meta- substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine. 
Claim 45 recites the method of claim 41, wherein the antibody fragment is administered intramuscularly, intradermally, intraperitoneally, intravenously, or subcutaneously to the subject.
Claim 46 recites the method of claim 19, wherein the antibody fragment targets any cancer antigen. 
Regarding payloads, Paragraph [00213] of the specification as filed, discloses:
“Useful drug payloads include any cytotoxic, cytostatic or immunomodulatory drug. Useful classes of cytotoxic or immunomodulatory agents include, for example, antitubulin agents, auristatins, DNA minor groove binders, DNA replication inhibitors, alkylating agents (e.g., platinum complexes such as cis-platin, mono(platinum), bis(platinum) and tri-nuclear platinum complexes and carboplatin), anthracyclines, antibiotics, antifolates, antimetabolites, calmodulin inhibitors, chemotherapy sensitizers, duocarmycins, etoposides, fluorinated pyrimidines, ionophores, lexitropsins, maytansinoids, nitrosoureas, platinols, pore-forming compounds, purine antimetabolites, puromycins, radiation sensitizers, rapamycins, steroids, taxanes, topoisomerase inhibitors, vinca alkaloids, or the like.”
The term “e.g.”, and “the like” are not limited to the ones disclosed. 
The specification exemplifies site-specific incorporating non-natural amino acid p-azido-phenylalanine (pAzF) or para-azido methyl phenylalanine (pAzMeF) at location F404 (Table 5, 17) or F241 (Table 1 and 18) or K222 (Tables 8, 9 and 10), numbering according to EU index of Kabat, in the Fc of aglycosylated trastuzumab antibody (also known as Herceptin), or Her specific scFv-Fc or anti-CD74 for site-specific conjugating drug (DBCO-MMAF) or DBCO-DM4 at heavy chain K241 or F404, see Example 6.  
However, the specification does not describe the genus of antibody fragment of IgG class comprising any Fc protein comprising any one or more non-natural amino acid residues H404, H241 or H222 according to the EU index or post-translational modified variant or aglycosylated variant thereof linked to any one or more payloads comprising any cytotoxic agent with or without linkers for treating any cancer encompassed by claims 19-35, 37, 39-41, 43, 45 and 46 or linked to any one or more single chain binding domains (scFv) set forth in claim 36.  Notably, the specification does not describe the structure, e.g., heavy and light chain variable domains of a sufficient number of species of the genus of “scFv” that are conjugated to Fc protein having one or more non-natural amino acid residues heavy chain H404, H241 or H222, to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  
The description of Trastuzumab or Brentuximab comprising IgG heavy chain Fc at position H404, H241 and H222, according to EU index, conjugated to “DBCO-MMAF” or DBCO-MMAF2 as the cytotoxic agents, see Example 6, Tables 8-9, is not representative of this genus because the genus of cytotoxic agents is highly variable, inclusive to a variety of structurally undefined structures that also are functionally diverse.   Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  One of skill in the art would not immediately envisage the genus of “payload comprising cytotoxic agent” or “one or more scFv” encompassed by the claims or recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the particularly described site-specific incorporating non-natural amino acid p-azido-phenylalanine (pAzF) or para-azido methyl phenylalanine (pAzMeF) at heavy chain location H404, H241, or H222 to aglycosylated trastuzumab Brentuximab antibody to conjugated to DBCO-MMAF or DBCO-MMAE or DBCO-DM4. One of skill in the art could not immediately envision, recognize or predict which undisclosed antibody fragment of the IgG class comprising an Fc or post-translationally modified variant or aglycosylated variant thereof comprising which one or more non-natural amino acid residues at position H404, H241 or H222 linked to which one or more payloads comprising any undisclosed cytotoxic agent in the genus of conjugates is effective to treat which cancer in all subject.  
Even assuming the subject is a human subject, there are no in vivo working examples.  A method of treating cancer in the absent of in vivo working example is unpredictable because the conjugate may have undesirable side effects such as cytokines storm, killing of normal healthy cells.  
Regarding Fc protein has higher thermal stability (Tm1) compared to the corresponding wild-type Fc protein (claim 25), the specification discloses thermoflour analysis of the variant D221 and K222 and compared to aglycosylated trastuzumab, see para. [00422], Table 10 reproduced below for Applicants convenient. 

    PNG
    media_image2.png
    531
    611
    media_image2.png
    Greyscale

Note that Tm1 for D221 and K222 are 59.1 compared to 61.4 of the aglycosylated Trastuzumab.  It is not clear from this set of data wherein the Fc protein comprising one or more non-natural amino acid residues at position H404 and H241 has a higher thermal stability.  Thus, a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that correlated with higher thermal stability (Tm1). 	Regarding the Fc protein of the IgG class is linked to one or more single chain binding domains (scFv, claim 36), the specification discloses just one scFv from just trastuzumab.  The specification does not describe more than one single chain binding domain linked to Fc protein at H404, H241 and/or H222, effective as a conjugate for treating all cancer without guidance as to the binding specificity of the one or more scFv.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 1449; see, e.g., Discussion).  
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all 11-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus.
At the time the invention was made, the location or site of conjugation on the drug and the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (of record, Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.  Thus, the prior art teaches therapeutic effectiveness of antibody drug conjugate must determine empirically.   As such, a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus for the claimed method. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
Therefore, only (1) a method of treating cancer in any subject comprising:  administering to a subject an antibody fragment of the IgG class comprising an Fc protein, wherein the Fc protein comprises a polypeptide chain having one or more non- natural amino acid residues at specific sites selected from the group consisting of heavy chain residues H404, H241, and H222 according to the EU index of Kabat in the polypeptide chain, or a post-translationally modified variant or an aglycosylated variant thereof, and wherein the non-natural amino acid is linked to one or more payloads comprising DBCO-MMAF or DBCO-MMAE capable of treating cancer, (2) a method of treating human HER2 expressing cancer in a human subject, comprising administering to the subject in need thereof, an antibody-drug conjugate comprising an IgG1 antibody that binds to HER2 wherein the antibody comprises a non-natural amino acid residue at heavy chain residue 241, 404 or 222, numbering according to the EU index of Kabat, or a post-translationally modified variant or an aglycosylated variant thereof, wherein the non-natural amino acid residue is p-azido-L-phenylalanine (pAzF) or para-azido-L phenylalanine (pAzMeF) linked to DBCO-MMAF or DBCO-DM4, (2) the method above wherein the antibody is a scFv-Fc, (3) a method of treating CD74 expressing cancer in a human subject, comprising administering to the subject in need thereof, an antibody-drug conjugate comprising an IgG1 antibody that binds to human CD74 wherein the antibody comprises a non-natural amino acid residue at heavy chain residue H241, H404 or H222, numbering according to the EU index of Kabat, or a post-translationally modified variant or an aglycosylated variant thereof, wherein the non-natural amino acid residue is p-azido-L-phenylalanine (pAzF) or para-azido-L phenylalanine (pAzMeF) linked to DBCO-MMAF or DBCO-DM4, and (4) a method of treating CD30 expressing cancer in a human subject, comprising administering to the subject in need thereof, an antibody-drug conjugate comprising an IgG1 antibody that binds to human CD30 wherein the antibody comprises a non-natural amino acid residue at heavy chain residue 241, 404 or 222, numbering according to the EU index of Kabat, or a post-translationally modified variant or an aglycosylated variant thereof, wherein the non-natural amino acid residue is p-azido-L-phenylalanine (pAzF) or para-azido-L phenylalanine (pAzMeF) linked to DBCO-MMAF or DBCO-DM4, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicants’ arguments filed Oct 17, 2022 have been fully considered but are not found persuasive.
Applicant submits that instant claim 19 recites a methodology that a person of skill in the art would recognize is readily applicable to a wide array of antibodies, payloads, and to treat any number of diseases. Solely to expedite prosecution, Applicant has amended instant claim 19 to specify a disease type—cancer and to replace “therapeutic moieties” with “payloads comprising a cytotoxic agent capable of treating cancer.” Applicant submits that currently amended claim 19 is adequately described in the specification as filed. Claim 19 currently recites (emphasis added):
(Currently Amended) A method of treating cancer in a subject comprising: administering to the subject an antibody fragment of the IgG class comprising an Fc protein, wherein the Fc protein comprises a polypeptide chain having one or more non-natural amino acid residues at specific sites selected from the group consisting of heavy chain residues H404, H241, and H222 according to the EU index of Kabat in the polypeptide chain, or a post-translationally modified variant or an aglycosylated variant thereof, and wherein the one or more non-natural amino acid is linked to one or more therapeutic moieties payloads comprising a cytotoxic agent capable of treating cancer.
Applicant submits that the techniques described in the instant application are not limited to the type of non-natural amino acid, antibody target, or antibody.
Applicant submits that the written description support for IgG antibodies is expressly provided, for example, in paragraph [0119] of the specification as filed. Those of ordinary skill in the art would recognize that antibodies of all isotypes share common sequences and structural features. In fact, each antibody is composed of a series of immunoglobulin domains with common structural features. See, e.g., Janeway et al., 2001, Immunobiology: The Immune System in Health and Disease, 5th Edition, Garlad Science, section 3-5. Indeed, immunoglobulins of each isotype can be numbered, for example, according to the Kabat or Chothia numbering system, like the present claims. See, e.g., Goni & Frangione, 1983, Proc. Natl. Acad. Sci. USA 80:4837-4841 (Fig. 4, IgM VH numbered according to Kabat); Al- Lazikani et al., 1997, J. Mol. Biol. 273:927-948. Applicant submits that the Fc region of an antibody of the IgG class, has little variability when compared to the complementarity determining regions (CDRs) of an antibody. Because of this, Applicant submits that the methodology described in the instant application is able to make use of the cell free synthesis technology described to produce site specific non-natural amino acid substitutions at the recited positions, across a wide range of antibodies.
Applicant submits that the support within the specification, and in particular the examples, is enough to demonstrate that any non-natural amino acid can be charged onto a tRNA for use in the cell-free synthesis methods. Applicant submits that a person of skill in the art would understand there is sufficient written description for the cell free synthesis of a protein with multiple different codons. See specification, at Example 1. These codons can encode multiple unique non-natural amino acids within the same cell free protein synthesis reaction and in the same protein that can conjugate different drugs. The specification, and in particular the examples, are enough to demonstrate that such syntheses produce antibodies with multiple unique non-natural amino acids that are stable and functional. Therefore, Applicant submits that the specification as filed describes cell free synthesis of a protein with multiple different codons that is applicable to more than just the exemplified non-natural amino acids.
Applicant submits that a person of skill would understand that DBCO-MMAF or DBCO- DM4 are representative examples that are sufficient to understand that the methodology is capable of conjugating a wide variety of payloads comprising a cytotoxic agent capable of treating cancer. Applicant submits that the specification as filed, provides many examples of payloads that can be linked to a non-natural amino acid. For instance, paragraphs [0211]-[0225] of the specification as filed, recite a variety of payloads that a person of skill would be able to choose from when treating cancer. For instance, paragraph [00213] of the specification as filed, describes:
“Useful drug payloads include any cytotoxic, cytostatic or immunomodulatory drug. Useful classes of cytotoxic or immunomodulatory agents include, for example, antitubulin agents, auristatins, DNA minor groove binders, DNA replication inhibitors, alkylating agents (e.g., platinum complexes such as cis-platin, mono(platinum), bis(platinum) and tri-nuclear platinum complexes and carboplatin), anthracyclines, antibiotics, antifolates, antimetabolites, calmodulin inhibitors, chemotherapy sensitizers, duocarmycins, etoposides, fluorinated pyrimidines, ionophores, lexitropsins, maytansinoids, nitrosoureas, platinols, pore-forming compounds, purine antimetabolites, puromycins, radiation sensitizers, rapamycins, steroids, taxanes, topoisomerase inhibitors, vinca alkaloids, or the like.”
Therefore, Applicant submits that a person of skill would understand from the specification provides sufficient written description for payloads comprising a cytotoxic agent capable of treating cancer.
For at least the above reasons, Applicant respectfully requests reconsideration and withdrawal of the rejection to claims 19-41 and 43-45.
In response, the amendment to claim 19 is acknowledged. 
In response to Applicant’s argument that the techniques described in the instant application are not limited to the type of non-natural amino acid, antibody target, or antibody, it is noted that the claims are drawn to a method of treating cancer, not a method of conjugating payload comprising cytotoxic agent to antibody fragment comprising Fc or post-translationally modified variant or aglycosylated variant thereof comprising which one or more non-natural amino acid residues at position H404, H241 or H222.  
In response to Applicant’s argument that the Fc region of an antibody of the IgG class, has little variability when compared to the complementarity determining regions (CDRs) of an antibody, it is noted that claim 36 recites the method of treating cancer wherein said Fc protein is linked to any one or more single chain binding domains (scFv).  The specification does not describe the structure, e.g., heavy and light chain variable domains of one or more scFvs that correlated with binding to which target.  Further, the payload is not specified (claims 19-37, 39-41, 43, 45 and 46) at the time of filing. 
In response to Applicant’s argument that paragraph [00213] describes:
“Useful drug payloads include any cytotoxic, cytostatic or immunomodulatory drug. Useful classes of cytotoxic or immunomodulatory agents include, for example, antitubulin agents, auristatins, DNA minor groove binders, DNA replication inhibitors, alkylating agents (e.g., platinum complexes such as cis-platin, mono(platinum), bis(platinum) and tri-nuclear platinum complexes and carboplatin), anthracyclines, antibiotics, antifolates, antimetabolites, calmodulin inhibitors, chemotherapy sensitizers, duocarmycins, etoposides, fluorinated pyrimidines, ionophores, lexitropsins, maytansinoids, nitrosoureas, platinols, pore-forming compounds, purine antimetabolites, puromycins, radiation sensitizers, rapamycins, steroids, taxanes, topoisomerase inhibitors, vinca alkaloids, or the like”.  The term “e.g.”, and “the like” are not limited to the ones disclosed.  The specification does not describe the structure that correlated with “the like” in paragraph [00213].  The cytotoxic agent is unlimited.  One of skill in the art could not immediately envision, recognize or predict which undisclosed payload linked to antibody fragment of the IgG class comprising an Fc or post-translationally modified variant or aglycosylated variant thereof comprising which one or more non-natural amino acid residues at position H404, H241 or H222 in the genus of conjugate is effective to treat which cancer in all subject.  
For these reasons, the rejection is maintained. 

Claims 19-37, 39-41, 43, 45 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) a method of treating cancer in any subject comprising:  administering to a subject an antibody fragment of the IgG class comprising an Fc protein, wherein the Fc protein comprises a polypeptide chain having one or more non- natural amino acid residues at specific sites selected from the group consisting of heavy chain residues H404, H241, and H222 according to the EU index of Kabat in the polypeptide chain, or a post-translationally modified variant or an aglycosylated variant thereof, and wherein the non-natural amino acid is linked to one or more payloads comprising DBCO-MMAF or DBCO-MMAE capable of treating cancer, (2) a method of treating human HER2 expressing cancer in a human subject, comprising administering to the subject in need thereof, an antibody-drug conjugate comprising an IgG1 antibody that binds to HER2 wherein the antibody comprises a non-natural amino acid residue at heavy chain residue 241, 404 or 222, numbering according to the EU index of Kabat, or a post-translationally modified variant or an aglycosylated variant thereof, wherein the non-natural amino acid residue is p-azido-L-phenylalanine (pAzF) or para-azido-L phenylalanine (pAzMeF) linked to DBCO-MMAF or DBCO-DM4, (2) the method above wherein the antibody is a scFv-Fc, (3) a method of treating CD74 expressing cancer in a human subject, comprising administering to the subject in need thereof, an antibody-drug conjugate comprising an IgG1 antibody that binds to human CD74 wherein the antibody comprises a non-natural amino acid residue at heavy chain residue H241, H404 or H222, numbering according to the EU index of Kabat, or a post-translationally modified variant or an aglycosylated variant thereof, wherein the non-natural amino acid residue is p-azido-L-phenylalanine (pAzF) or para-azido-L phenylalanine (pAzMeF) linked to DBCO-MMAF or DBCO-DM4, and (4) a method of treating CD30 expressing cancer in a human subject, comprising administering to the subject in need thereof, an antibody-drug conjugate comprising an IgG1 antibody that binds to human CD30 wherein the antibody comprises a non-natural amino acid residue at heavy chain residue 241, 404 or 222, numbering according to the EU index of Kabat, or a post-translationally modified variant or an aglycosylated variant thereof, wherein the non-natural amino acid residue is p-azido-L-phenylalanine (pAzF) or para-azido-L phenylalanine (pAzMeF) linked to DBCO-MMAF or DBCO-DM4, does not reasonably provide enablement for treating any cancer in any subject as set forth in claims 19-37, 39-41, 43, 45 and 46. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
Enablement is not commensurate in scope with claims as how to treat all cancer in any subject without undue experimentation.  
Claim 19 recites a method of treating any cancer in any subject comprising:			administering to a subject an antibody fragment of the IgG class comprising an Fc protein, wherein the Fc protein comprises a polypeptide chain having one or more non- natural amino acid residues at specific sites selected from the group consisting of heavy chain residues H404, H241, and H222 according to the EU index of Kabat in the polypeptide chain, or a post-translationally modified variant or an aglycosylated variant thereof, and wherein the non-natural amino acid is linked to one or more payloads comprising a cytotoxic agent capable of treating cancer.
Claim 20 recites the method of claim 19, wherein each one or more non-natural amino acid residues at specific sites selected from the group consisting of heavy chain residues H404, H241, and H222 according to the EU index of Kabat, wherein each non-natural amino acid residue is according to the formula  

    PNG
    media_image1.png
    111
    313
    media_image1.png
    Greyscale

wherein each L is independently a divalent linker; each R is a residue linked to a payload.  
	Claim 21 recites the method of claim 20, wherein each R is a residue of a reactive group selected from the group consisting of amino, carboxy, acetyl, hydrazino, hydrazido, semicarbazido, sulfanyl, azido and alkynyl. 
	Claim 22 recites the method of claim 20, wherein each L is a divalent linker selected from the group consisting of a bond, alkylene, substituted alkylene, heteroalkylene, substituted heteroalkylene, arylene, substituted arylene, heteroarylene and substituted heteroarylene. 
	Claim 23 recites the method of claim 20, wherein each of the one or more non-natural amino acid residues is selected from the group consisting of: ortho-substituted tyrosine, meta- substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine. 
	Claim 24 recites the method of claim 19, wherein the Fc protein is aglycosylated. 
	Claim 25 recites the method of claim 24, wherein the Fc protein has a higher thermal stability (Tm1) compared to the corresponding wild-type Fc protein. 
	Claim 26 recites the method of claim 24, wherein the antibody fragment is substantially pure. 
	Claim 27 recites the method of claim 24, wherein the antibody fragment is at least 95% by mass of the total protein mass of said composition. 
	Claim 28 recites the method of claim 24, wherein the Fc protein does not comprise a variable domain or a light chain. 
	Claim 29 recites the method of claim 24, wherein the IgG class is selected from the group consisting of IgG1, IgG2, IgG3, and IgG4. 
	Claim 30 recites the method of claim 24, wherein each of the one or more non-natural amino acid residues comprises a residue of a reactive moiety selected from the group consisting of amino, carboxy, acetyl, hydrazino, hydrazido, semicarbazido, sulfanyl, azido, and alkynyl. 
	Claim 31 recites the method of claim 24, wherein each non-natural amino acid residue 1s according to the formula:

    PNG
    media_image1.png
    111
    313
    media_image1.png
    Greyscale

wherein each L is independently a phenylene; and wherein each R is independently a residue of a functional group linked to a payload, and wherein the functional group is selected from the group consisting of amino, carboxy, acetyl, hydrazino, hydrazido, semicarbazido, sulfanyl, azido, and alkynyl.
Claim 32 recites the method of claim 24, wherein each of the one or more non-natural amino acid residues is selected from the group consisting of: p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L-tyrosine, fluorinated phenylalanine, isopropyl-L-phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, p-propargyloxy-phenylalanine, and p-azidomethyl-L-phenylalanine.
Claim 33 recites the method of claim 24, wherein the non-natural amino acid residue is p-azido-L-phenylalanine. 
Claim 34 recites the method of claim 24, wherein the non-natural amino acid residue is p-azidomethyl-L-phenylalanine. 
Claim 35 recites the method of claim 24, wherein the Fc protein is linked to one or more payload by linkers. 
Claim 36 recites the method of claim 24, wherein said Fc protein is linked to one or more single chain binding domains (scFv). 
Claim 37 recites the method of claim 24, wherein said one or more payload is linked to the non-natural amino acid, or a residue thereof, via one or more linkers. 
Claim 39 recites the method of claim 19, further comprising a pharmaceutically acceptable carrier. 
Claim 40 recites the method of claim 39, wherein the pharmaceutically acceptable carrier is a diluent or excipient. 
Claim 41 recites the method of claim 39, wherein the Fc protein is administered intramuscularly, intradermally, intraperitoneally, intravenously, or subcutaneously to the subject. 
Claim 43 recites the method of claim 41, wherein each of the one or more non-natural amino acid residues is selected from the group consisting of: ortho-substituted tyrosine, meta- substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine. 
Claim 45 recites the method of claim 41, wherein the antibody fragment is administered intramuscularly, intradermally, intraperitoneally, intravenously, or subcutaneously to the subject.
Claim 46 recites the method of claim 19, wherein the antibody fragment targets any cancer antigen. 
The specification discloses trastuzumab substituted with p-azido-phenylalanine substituted at S136 conjugated with DBCO-MMAF, example 3. 
Regarding payloads, Paragraph [00213] of the specification as filed, discloses:
“Useful drug payloads include any cytotoxic, cytostatic or immunomodulatory drug. Useful classes of cytotoxic or immunomodulatory agents include, for example, antitubulin agents, auristatins, DNA minor groove binders, DNA replication inhibitors, alkylating agents (e.g., platinum complexes such as cis-platin, mono(platinum), bis(platinum) and tri-nuclear platinum complexes and carboplatin), anthracyclines, antibiotics, antifolates, antimetabolites, calmodulin inhibitors, chemotherapy sensitizers, duocarmycins, etoposides, fluorinated pyrimidines, ionophores, lexitropsins, maytansinoids, nitrosoureas, platinols, pore-forming compounds, purine antimetabolites, puromycins, radiation sensitizers, rapamycins, steroids, taxanes, topoisomerase inhibitors, vinca alkaloids, or the like.”
The term “e.g.”, and “the like” are not limited to the ones disclosed. 
The specification exemplifies site-specific incorporating non-natural amino acid p-azido-phenylalanine (pAzF) or para-azido methyl phenylalanine (pAzMeF) at the specific location F404 (Table 5, 17) or F241 (Table 1 and 18) or K222 (Tables 8, 9 and 10) in the Fc of aglycosylated trastuzumab antibody (also known as Herceptin), or Her scFv-Fc or anti-CD74 for site-specific conjugating drug (DBCO-MMAF) or DBCO-DM4 at heavy chain K241 or F404, see Example 6. 
However, the specification does not teach the structure of a sufficient number of species of the genus of “payload comprising cytotoxic agent” and “the like” that are conjugated to Fc protein having one or more non-natural amino acid residues heavy chain H404, H241 or H222, effective to treat all cancer in which subject without undue experimentation.  The disclosure of one “DBCO-MMAF” and “DBCO-DM4” as the payload is not representative of this genus because the genus of payloads is highly variable, inclusive to a variety of structurally undefined “cytotoxic moieties” and “the like” that also are functionally diverse.   
There are no in vivo working examples in the specification as filed.  It is unpredictable which undisclosed payloads comprising any cytotoxic agent or the like conjugated to any Fc of IgG class having one or more non-natural amino acids at the heavy chain residue H404, H241, or H222 are effective to treat which cancer in all subject, including but not limited to human subject. 
Regarding Fc protein has higher thermal stability (Tm1) compared to the corresponding wild-type Fc protein (claim 25), the specification discloses thermoflour analysis of the variant D221 and K222 and compared to aglycosylated trastuzumab, see para. [00422], Table 10 reproduced below for Applicants convenient. 

    PNG
    media_image2.png
    531
    611
    media_image2.png
    Greyscale

Note that Tm1 for D221 and K222 are 59.1 compared to 61.4 of the aglycosylated Trastuzumab.  It is not clear from this set of data wherein the Fc protein has a higher thermal stability.  
Regarding Fc is linked to one or more single chain binding domains (scFv) in claim 36, the specification discloses just one scFv from just trastuzumab.  The specification does not teach the heavy and light chain variable domain of scFv antibodies that correlated with binding to which target. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; PTO 1449; see, e.g., Discussion).  
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.
At the time the invention was made, the location or site of conjugation on the drug and the antibody can affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.  
Further, incorporating non-natural amino acid residues in the Fc could potentially invoke undesired immunological response.  There are no in vivo working examples.  It is unpredictable which undisclosed antibody fragment of the IgG class comprising an Fc protein having any one or more non-natural amino acid residues at H404, H241 or H222, according to the EU index of Kabat or post-translationally modified variants or aglycosylated variant thereof linked to which one or more payload comprising which cytotoxic agent or the like, or scFv is effective to treat which cancer in which subject.  
As such, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention in a manner commensurate in scope with the claims.
Applicants’ arguments filed Oct 17, 2022 have been fully considered but are not found persuasive.
Applicant submits that a person of ordinary skill in the art would find the instant claims enabled.
Applicant submits that a person of ordinary skill in the art would recognize that the bulk of the homology differences to the recited sequences will be found in the hypervariable regions, or CDRs and not the Fc region. The conserved portions of the sequences largely will be in the constant domains (Fc) and framework regions responsible for antibody structure and stability. Therefore, Applicant submits that the instant specification enables the use of any antibody of the IgG class that can be used to treat cancer. Therefore, Applicant submits the broad range of antibodies encompassed by currently amended claim 1 is enabled.
Additionally, the specification is enabling for using a broad range of non-natural amino acids as encompassed in currently amended claim 1. The Examiner acknowledges enablement for non-natural phenylalanine derivatives. However, regarding other non-natural amino acid derivate, as discussed in the written description section above, the methods of the present application are not limited to any particular non-natural amino acid. If the non-natural amino acid has an amino group and a carboxyl group, it can be incorporated into an antibody as claimed. Therefore, Applicant submits the broad range of non-natural amino acids encompassed by currently amended claim 1 is enabled.
Additionally, the specification is enabling for using a broad range of payloads as encompassed in currently amended claim 1. The Examiner acknowledges enablement for DBCO- MMAF or DBCO-DM4. However, regarding other payloads, as discussed in the response to the written description section above, the methods of the present application are not limited to any particular payload. A person of skill in the art would be able to use their knowledge and the specification in hand to conjugate any number of payloads using the methodology described in the specification as filed. Therefore, Applicant submits the broad range of payload encompassed by currently amended claim 1 is enabled.
Regarding the Office’s assertion that there are no in vivo working examples that suggest that the conjugates “are effective to treat all diseases, disease such as any cancer (claim 38) much less preventing all diseases in a human subject.” Applicant respectfully submits that MPEP § 2107.03 (III) states “If reasonably correlated to the particular therapeutic or pharmacological utility, data generated using in vitro assays, or from testing in an animal model or a combination thereof almost invariably will be sufficient to establish therapeutic or pharmacological utility for a compound, composition or process....” Applicant submits that throughout the examples of the specification as filed, there are described many examples using antibody conjugates tested on various cancer cell lines. Data including IC50 values and cell binding assays are described. Applicant submits that the exemplary conjugates and in vitro data is enough to establish sufficient therapeutic utility according to MPEP § 2107.03 (III).
For at least these reasons, Applicant respectfully requests reconsideration and withdrawal of the rejection to claims 19-41 and 43-45.

In response, the amendment to claim 19 is acknowledged. 
In response to Applicant’s argument that the Fc region of an antibody of the IgG class, has little variability when compared to the complementarity determining regions (CDRs) of an antibody, it is noted that claim 36 recites the method of treating cancer wherein said Fc protein is linked to any one or more single chain binding domains (scFv).  The specification does not describe the structure, e.g., heavy and light chain variable domains of one or more scFvs that correlated with binding to which target.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; PTO 1449; see, e.g., Discussion).  
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.
Regarding payloads, paragraph [00213] of the specification as filed, discloses:
“Useful drug payloads include any cytotoxic, cytostatic or immunomodulatory drug. Useful classes of cytotoxic or immunomodulatory agents include, for example, antitubulin agents, auristatins, DNA minor groove binders, DNA replication inhibitors, alkylating agents (e.g., platinum complexes such as cis-platin, mono(platinum), bis(platinum) and tri-nuclear platinum complexes and carboplatin), anthracyclines, antibiotics, antifolates, antimetabolites, calmodulin inhibitors, chemotherapy sensitizers, duocarmycins, etoposides, fluorinated pyrimidines, ionophores, lexitropsins, maytansinoids, nitrosoureas, platinols, pore-forming compounds, purine antimetabolites, puromycins, radiation sensitizers, rapamycins, steroids, taxanes, topoisomerase inhibitors, vinca alkaloids, or the like.”
The term “e.g.”, and “the like” are not limited to the ones disclosed. 
The specification exemplifies site-specific incorporating non-natural amino acid p-azido-phenylalanine (pAzF) or para-azido methyl phenylalanine (pAzMeF) at the specific location F404 (Table 5, 17) or F241 (Table 1 and 18) or K222 (Tables 8, 9 and 10) in the Fc of aglycosylated trastuzumab antibody (also known as Herceptin), or Her scFv-Fc or anti-CD74 for site-specific conjugating drug (DBCO-MMAF) or DBCO-DM4 at heavy chain K241 or F404, see Example 6. 
However, the specification does not teach the structure of a sufficient number of species of the genus of “payload comprising cytotoxic agent” and “the like” that are conjugated to Fc protein having one or more non-natural amino acid residues heavy chain H404, H241 or H222, effective to treat all cancer in which subject without undue experimentation.  The disclosure of one “DBCO-MMAF” and “DBCO-DM4” as therapeutic is not representative of this genus because the genus of payloads is highly variable, inclusive to a variety of structurally undefined “cytotoxic moieties” and “the like” that also are functionally diverse.   
There are no in vivo working examples in the specification as filed.  It is unpredictable which undisclosed payloads comprising any cytotoxic agent or the like conjugated to any Fc of IgG class having one or more non-natural amino acids at the heavy chain residue H404, H241, or H222 are effective to treat which cancer (claim 38), much less preventing all caner in a human subject. 
In response to the argument that examples using antibody conjugates tested on various cancer cell lines. Data including IC50 values and cell binding assays are described. Applicant submits that the exemplary conjugates and in vitro data is enough to establish sufficient therapeutic utility according to MPEP § (III), it is noted that the IC50 is limit to just DBCO-MMAF conjugated to HC variant F404, see para. [0440], Example 9.  However, the claims encompasses any payloads comprising any undisclosed cytotoxic agent or the like.  
For these reasons, the rejection is maintained. 
Conclusion

No claim is allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644